Earl Warren: State Auditor, et al. Mr. Hubert, you may continue your argument.
Leon Hubert, Jr.: Mr. Chief Justice and may it please the Court. At the close of yesterday's session I -- I was in the course of pointing out that in my view of the matter, if the property involved in this case were furniture or TV set, we would not be here at all. The case would be controlled by Dameron versus Brodhead decided in 1952. But in this case, Mississippi claims that because the property is a house trailer that Section 2 (b) of Section 574 which appears -- the text which appears at page 34 of our brief is applicable to the case. Now that means in our view, that Mississippi claims that the house trailer is a motor vehicle because the proviso applies only to motor vehicles. It also means that Mississippi takes the view, that unless there's compliance with the proviso then the entire immunity of Section 574 is lost. That is to say that unless you register and pay licenses with your home state, you not only loose the immunity from the licenses and registration in your – in the host state but you loose also the immunity from ad valorem taxes in the host state. Now, it is semantically possible, I suppose, that the Act can be read that way. The Solicitor General in his brief takes the position that the Proviso Clause applies only to 2 (b) and therefore, he said that it's restriction only in the sense that if you do not pay licenses and so forth in your home state, that's all that you loose with respect to the host state. It is possible that the Act could be read that the way Mississippi reads it, we think not. Now, why don't we think so, for two reasons. In the first place because every time Congress has an opportunity to deal with the immunity to be given to servicemen, it has used a liberal approach towards the servicemen. For example, the original 1940 Act provided no immunity whatsoever with reference to the income of servicemen in another state when they were there on the military orders nor does it provide specifically for any protection against taxation of the movable property of servicemen in the host state. But in 1942, apparent to that problem was giving some difficulty and so Congress stepped into the breach and said that, it's [Inaudible] Mr. Dameron would not lose his immunity because of change, but the approach taken was that he would not loose his domicile. That his domicile would remain the same and it was hoped that in that way they would avoid the state taxes. Now, the 1944 Act when there was still some doubt about the question illustrates again the congressional intent to add liberality towards the servicemen because there they used the situs Test. They said that the mere fact that a man happens to be in another state, the host state, under military orders will not change the situs of his property for taxation purposes to the new state and therefore, of course, the situs would remain in the old state. The only other example of Congressional intent that we have is the Congressional Action of 1962 when there arose a question as to where the situs problem that might be when the serviceman was not in any particular state as it happened and there was a case pending in a lower courts and Congress took the view that only the home state would have any situs with respect to the taxation of property. Now this Court also, if we are going to look for the intent of Congress which I suggest is what we're doing here since impossibly is ambiguity from the standpoint of semantics, when you look at the intent of Congress, Congress always has taken the liberal view, but so has this Court, in fact, in interpreting the rights of servicemen under the Soldiers' and Sailors' Civil Relief Act. First example of that was in the Leves versus Leparoux in which there was a question as to whether or not a Florida statute to would cut off a serviceman's right to redeem his property which had been sold for taxes. It so happened that before the period of grace had run out, he was inducted in the service and of course after he was in the service of two, three months left of the good period of grace ran out. But when he --
William J. Brennan, Jr.: Mr. Hubert, is this -- the issue here is simple as -- does the statutory meaning of license for your excise, is that all we have before us?
Leon Hubert, Jr.: Well, I think so Your Honor. It's also – it goes to what Congress intended to do.
William J. Brennan, Jr.: What -- by those words?
Leon Hubert, Jr.: By those words. It seems to me that what it is sir. But in the -- turning back to the Leparoux case this Court said that it would interpret the statute with friendly eye to those who would have given up their homes and so forth to go into the service and therefore, applied and just tolled the statute. Thus, the [Inaudible] the Florida statute in that case cert to permit relief. Now in Dameron versus Brodhead which is a leading case in this field, although, it does not involve an automobile, it was urged upon this Court that the purpose of the statute was to prevent double taxation and that therefore unless double taxation appeared to be a fact in anyone of the cases that the immunity would not apply. This Court rejected that contention and said that no that Congress had chosen the broader technique of just simply saying the soldiers' domicile had not changed or the situs of his property had not changed by the reason of enforced movement. I think they said that because obviously, it would be harder to administrate -- administer a statute when a soldier might move several times in the course year and the best way to do it was to say that only at the one place, but it was a liberal interpretation in favor of the servicemen. Now, furthermore of course if Congress had intended really to say as Mississippi contends that unless you pay the licenses, fees and excises. Now, you lose also ad valorem protection or rather protection from ad valorem taxes, it seems to me that the proviso could have read precisely that way and instead of reading as it does, it would have read this way, “Provided all licenses fees, excises, and ad valorem taxes had been paid.” Now, there's no question about it and Mississippi concedes, the Attorney General does and the Supreme Court does in Mississippi, that what we have involved in this case is an ad valorem tax. It is true and it is taxed on to as commission precedent to getting a license.
William J. Brennan, Jr.: Well, do you argue Mr. Hubert that the ad valorem tax is what excluded from those, is that it?
Leon Hubert, Jr.: Yes, sir.
William J. Brennan, Jr.: Excluded from the proviso?
Leon Hubert, Jr.: That's correct and Mississippi and the Supreme Court conceded that and the Attorney General as I understand concedes it too.
Byron R. White: Well, if this was a – if these were a license fee or registration fee for a motor vehicle, you would concede Mississippi could impose it I think?
Leon Hubert, Jr.: Yes, sir. We would because we concede that Mississippi and all states have a police interest –-
Byron R. White: This is involved – this is involved in the case next, isn't it?
Leon Hubert, Jr.: This is involved I believe in the next case, yes, sir. Because we have another point in this case and if the -- in this case, we're involved here with house trip which Mississippi says with a motor vehicle. I propose to address myself to that point alone, but that's why I think the two cases were consolidated and considered --
Byron R. White: You – you just say that ad valorem tax couldn't – can't be can imposed by Mississippi on either a motor vehicle or non-motor vehicle?
Leon Hubert, Jr.: That's correct, that is correct and I think that the proviso simply is that in order, so that -- I think Congress intends that a soldier or serviceman would have to register in licenses vehicle for police purposes. We can't have automobiles running around without any kind of identification at all. I think that's exactly what they meant and no more. So they said you must pay at your home State or if your not done so then you must pay at your host state, but what pay what, only registration and license fees.
Byron R. White: On a motor vehicle?
Leon Hubert, Jr.: Only motor vehicle, precisely. Now, throughout this first part of my argument, I am conceding the purpose of argument that we had to these house trailers motor vehicle, I had propose to --
William J. Brennan, Jr.: As I understand that this house trailer was in fact not on wheels, is that right? It was on --
Leon Hubert, Jr.: It was actually on blocks. It had wheels, it had wheels.
William J. Brennan, Jr.: But it was elevated on --
Leon Hubert, Jr.: Well, I don't know if actually it has wheels with touching ground. And I certainly will say this that it could have been moved on a highway, by simply taking the blocks away and putting a power unit under it.
Byron R. White: Well, how did it get there?
Leon Hubert, Jr.: It got there in another taxable year by being towed there by a trailer.
Byron R. White: On its own wheels?
Leon Hubert, Jr.: On its own wheels. But this was not in the tax year. As a matter of fact, the house trailer Ad Valorem Tax Act which what we are dealing with came into affect on November 1, 1962 and this proceeding begun immediately thereafter. Now as I pointed out, all of the above is only assumption that the house trailer isn't motor vehicle within Section 2 of the Federal Act. We do not actually concede that. Mississippi analyzes several federal statutes because there's no definition of motor vehicle in this particular statute. It attempts to find that in other federal statutes the term motor vehicle is define as including a trailer in which to point out I've done so in my brief. I will not deliberate here that the federal statutes involved, all contemplates, it seems to me a movement along the highways. It is true that the definition is broad enough to cover our trailers, but all these trailers attached to power units. Now with every federal statute that's been cited deals with trailers in the sense that there are moving, that's particularly true for example of Dyer Act. I don't think that if a trailer would move by manpower, physical strength and not by a power unit that it would be within Dyer Act at all. So my point is that those statutes from which Mississippi attempts to keep a meaning that trailers are included within the term “motor vehicle” I do not think aid them at all on those grounds. Now turning to the general case law and we've analyzed it in our brief also, and I will not labor the cases individually here, we find that while the term motor vehicle is broader than the term automobile which literally it means “mobile by its own power” nevertheless, it's pretty clear in insurance cases and the criminal cases and then other types of cases, that a trailer standing alone is never regarded as a motor vehicle. It may well be if it's attached to power unit, but standing alone and immobile, it is never so far as I know that --
William J. Brennan, Jr.: Mr. Hubert, may I – may I just ask a question of curiosity. How much money is involved here?
Leon Hubert, Jr.: Its $36.
William J. Brennan, Jr.: $36.
Leon Hubert, Jr.: But of course, Your Honor will perceive that this case is not about $36.
William J. Brennan, Jr.: Well, I would think not. Would you mind telling me what it is about?
Leon Hubert, Jr.: It's about the principle as to whether or not Mississippi and many other states can tax this -- the motor vehicles insofar as the bizarre cases concerned and house trailers and so far as this case is concerned, all over the nation.
William J. Brennan, Jr.: And that -- like many military men have --
Leon Hubert, Jr.: Yes, sir.
William J. Brennan, Jr.: -- is that it?
Leon Hubert, Jr.: This is not within the brief but you asked me the question I should have.
William J. Brennan, Jr.: Well, I'm just curious.
Leon Hubert, Jr.: It's a tax case both of these are. Now further up, let me make one point. Mississippi itself initiated this action and characterized the whole proceeding as a house trailer proceeding. If Mississippi did not have a motor vehicle statute that would be understandable but it does and that statute has interpreted by its own Attorney General has been held to mean that as to a motor vehicle, Mississippi recognizes the situs theory of the Federal Act. Now then, why did Mississippi pass a new Act dealing with house trailers, segregating them away from motor vehicles and then providing that they shall be taxed ad valorem because it's a prerequisite to obtaining the license and omit the provision which it has in his Motor Vehicle Act that they shall be exempt? I suggest that it was done solely for the purpose of taxation ad valorem wise which could not be done under the existing Motor Vehicle Act of Mississippi. Now, I want to reserve a few moments for rebuttal so I make one final point. Mississippi Supreme Court based its opinion large in this case upon the theory that Section 574 is based upon the idea of double taxation. And that was rejected in Dameron versus Brodhead and I do not think it should be revived at this time. I will reserve a few minutes I have for rebuttal.
Earl Warren: You may. Mr. McLendon?
Martin R. McLendon: Mr. Chief Justice, associate justices, may it please the Court. Mr. Justice Brennan coming up with a total amount involved here of course the state's part is less than $2 and I feel --
William J. Brennan, Jr.: Less than $2?
Martin R. McLendon: Yes, sir. I feel very much likely just we laid – it was in a lawyer's office trying to settle the affairs of her deceased husband who is a successful businessman who have wide and extensive business interests. And after she had listened to her meticulous lawyer explain all of things that she would have to do for several hours as she finally sit back in a chair inside if I had known its going to be this much trouble, I just would rather he wouldn't have died. So that we had any idea that it was going to be this much trouble and it probably would have given them $2 to begin with. But we all know, no one knows better than this Court that principles of taxation and State Government, taxation being the very life blood of State Government, cannot be surrendered for the personal convenience of those people who happen to be charged with administering, so that at that time. This Court held as long ago as McCulloch versus Maryland that a state had a right to tax everything within its boundaries. It very recently not too recently but recently cited that that case Gray versus Medler where it even held at New York had the right to tax intangibles found in that State. And of course as this Court well knows that's held on many different occasions that exemptions and exceptions from taxation are the exception and not the rule. Taxation is the rule and exceptions and exemptions are the exception.
Abe Fortas: You say a constitutional question in this case, do you?
Martin R. McLendon: Well, I say this that two members of this present court saw a constitutional question when they dissented from the original opinion in Dameron versus Brodhead case. But I see a basic, we're not questioning the right of Congress because the majority of the Court in that case held at Congress had that right, but, we are saying that in the absence if that Federal Act if this Court is not called upon to construe Section 514, the second paragraph, the second numbered paragraph, if this Court is not called on to construe it, if it does not grant absolute immunity from taxation, the tax imposed in the case by Mississippi is a valid exercise of sovereignty to that extent we say its constitutional issue Your Honor. Now in Dameron versus Brodhead, we think the significant language insofar as this particular case is concerned is found on page 325 of the official report where the court said, “Congress had that valid right because of the military assignment.” The Court said, “What has been said in no way affects the reserved powers of the states to tax for the statute merely states that the taxable domicile of serviceman shall not be changed by a military assignment.” That the majority thought that Congress had the right to do and we are not here questioning that opinion, although, we point out that it was a close question at that time. Now, we assume that the Court has looked at by now, it's repeated several times, it's in my original opinion to the state auditor, its in the Supreme Court opinion in abbreviated form, it's in Exhibit A to both the government's amicus curiae brief and Exhibit A to the petitioner's brief. The statute in question and it says for the purposes of taxation, “The soldier may leave home and take his property within but his property never leaves home.” Now, the court below held that that was a legal fiction and in all cases by virtue of Dameron versus Brodhead in all cases, it would apply except motor vehicles. Now the Congress, I'm getting into the legislative history, although the Government says, there is no legislative history, we have a found some, the Congress added a second Section to 514 of the Soldier's and Sailor's Civil Relief Act and that second section provided that the first section would apply to personal property, including motor vehicles and it would include licenses, fees, and excise paid on those motor vehicles. The words are these, “it shall include but not be limited to.” Now, the Supreme Court of Mississippi held that the inclusion of the two grand fields of taxation that is licenses and excises and that the words not be limited to proceeding that necessarily included ad valorem. And this Court so held in Dameron versus Brodhead and said, “ad valorem was excluded.” Now, the point we are making is that provided the license, fee or excise required by the laws of the home State have been paid. Now, we get into the matter of where the registered or unregistered automobiles would be permitted to go up and down highways and streets. Now in addition, one more in legislative history if the Court please, the Congress was considering as it shown by Exhibit H to the petitioner's brief a statute that would have granted absolute immunity from taxation of all sorts to servicemen. Now that Act was submitted by the Chairman of the House Committee on Military Affairs to the Judge Advocate General's Department of the War Department and as the Secretary of War was asked, I mean, they asked for advice and recommendations. Now, those -- that advice and recommendations came back in the form of a substitute Bill which they recommended passed or be passed and Congress without changing a word or a punctuation marked passed it. So that's the law we're dealing with. Not the one that would have granted absolute immunity from taxation, but the one that the War Department drafted for the Congress and it had this proviso in it. Now, the U. S. Justice Department there are some reasoning that eludes me, could try to construe that proviso as being limited to – don't even -- trying to limit it beyond its own terms. But this Court has held in numerous occasions that proviso -- a proviso in a statute limits the affect of the enactment clause. We treat with that on page 8 of our brief and the Court held that the illogical and grammatical scope of a proviso applied to the Principle Clause, that is in this case Section 1, numbered 1. In other words, Section 2 includes by its terms and applies to motor vehicles provided the license, fee or excise required by the laws of the home state of the serviceman have been paid. Now, our view of this particular matter is not new. Mississippi's view of it is not new. In fact, in my recent opinion I relied very heavily on the Supreme Court decision of the State of Virginia. That decision you see Portsmouth had levied a license fee for this support of the City Government of Portsmouth and the serviceman attempted through the application of Section 514 of the Soldier's and Sailor's Civil Relief Act to avoid the payment of that $10 license fee. The Supreme Court of Virginia said that, Section 2 since he was registered, his automobile was registered in the State of Virginia, he was subject to that license, that $10 license that was applied by the City of Portsmouth. Now, it's been stated here that Congress amended the Act several times. This particular Act has been amended, it was amended in 1940 and that was the amendment the legislative history that I just discussed. It was amended again in 1962. Now, this Whitehead case was decided in 1961 by the highest appellate court of Virginia and the Congress, certainly the military with full knowledge of that reported opinion asked the Congress to amend Section 1 to relieve a serviceman domiciled in New Jersey from having to pay taxes because he was overseas. He had left his duty State and left his family in Virginia. The District Court held at the taxes were due. The Court of Appeals in reviewing that case observed that Congress amended Section 1 of the Act to clarify its original intent. Now, my point there is certainly the Supreme Court of Virginia's interpretation of that statute couldn't be binding on this Court, but we submit that it's persuasive. There is a Court that has delivered and looked in to this proviso and held that the serviceman had a right and he has an absolute right. He has a right that the members of this Court don't him have and that is to register the automobiles back in their home State. And our position is that that right is given him by a Congress and he can do it. And no matter where he goes in the service of this country his home state license is valid and he can successful defend a prosecution for improper driver's licenses or anything else based on Section 514 of the Soldier's and Sailor's Civil Relief Act. Our further position is that unless he himself does that, voluntarily registers in his home State, he subjects himself to the registration licensing and taxing laws of the State where he is found. And we think that's a reasonable construction to be placed on this Federal statute and we think it is a proper construction to be placed on this federal statute. We think the federal statute certainly is controlling. If it grants -- if this Court holds that it grants absolute immunity, then we're through. We don't even have to consider it further. But we submit that it does not grant absolute immunity insofar as motor vehicles are concerned. We admit that has been illustrated on a Paean or any other item of household goods, it does as interpreted by Dameron versus Brodhead grants an exception from ad valorem taxes. Now, we think that the Court's interpretation of Section 514 will be dispositive of the matter, but we do for the Court's assistance we hope, we want to discuss some Mississippi statutes. They are both set forth both of the pertinent statutes are set forth as appendix to our brief and they been referred to or eluded to in part. The Mississippi statutes are material to this case and the Court's determination of this case were two points and two points only. Alternative one, Mississippi made a good faith effort to induce this man to register his auto – his house trailer in Mississippi and that he failed and refused to do.
William J. Brennan, Jr.: But what does legislation entailed Mr. McLendon?
Martin R. McLendon: The registration entails filing an application furnishing with necessary information concerning year, date, and model purchase price to take care of the sales tax features and the address of the registered motor number, and things like that, in other words, regular police registration. It involves a fee varying from over a few dollars up to possibly well on trucks and other things it's quite expensive but on personal motor vehicles. In this particular case, that trailer could have been registered in Mississippi for $10 and if it had been registered in Mississippi by the payment of the fee of $10 under the first Mississippi statute that I'm going to discuss, there would have been exempt from that ad valorem tax. Now, there the serviceman had not -- by that I mean this, in Mississippi in 1958 the Constitution was amended in 1956 to authorize a special mode of assessment and levy ad valorem taxes on motor vehicles. And the Legislation 58 set up an elaborate system for assessing those things. It's something new I don't know what other states might have follow it. It sends to connote that we that we started it sales taxes in regards to the depression and now the District of Columbia has adopted it. So, it maybe a far, far reaching thing at least we thought it was a looking forward. Now my point, the -- in recognition of the Soldiers and Sailor's Civil Relief Act, Section 21 of that Act provides that any automobile operated on the streets, highways of Mississippi, so that it would be required or should, I don't know the exact word but they are there, be required to register, to pay motor road and bridge privilege license would be exempt from the ad valorem pitches of that Act. Now, this as I say Sergeant Snapp failed, declined and refuse to do a --
Earl Warren: If this was a -- if this happened to be an automobile Mr. McLendon and it had not been used on the highways throughout the taxable year, would registration have been required?
Martin R. McLendon: Your Honor, there's a possibility that it wouldn't have, no.
Earl Warren: It would not have.
Martin R. McLendon: That's right.
Earl Warren: I understood this trailer have never been on a highway in the taxable year?
Martin R. McLendon: In the taxable year, yes. It's a stated on oath that it was in was on the highway during the preceding taxable year and --
Earl Warren: Proceeding taxable year, but supposed you have an old automobile that you had for five or six years and you just decided to retire it and it was in your backyard for an entire year, would it be taxable? Would you have to register it?
Martin R. McLendon: I don't think so Your Honor.
Earl Warren: So, how do you differentiate that from a trailer that has been in place for a solid year and has not been on the highway during the taxable year?
Martin R. McLendon: Well, the differ – well, the differentiation in this case Your Honor, is that factually this particular trailer could have at anytime been driven on the highways.
Earl Warren: But I suppose an old automobile could too, but if didn't go on the highway?
Martin R. McLendon: I recognize the analogy that you're using You Honor if you – if you permit me.
Earl Warren: Yes.
Martin R. McLendon: The -- it had been used, admitted on oath. In other words, the State of Mississippi could have elected to prosecute him for having driven down the highway with this trailer without being registered, they elected to tax him instead. It had been and it could be at any time. Now, this second Mississippi statute that I'm coming to was designed to cover that particular type situation where the trailer is pulled up on a trailer house, a yard and its -- and all the members of the Court have observed the trailers have become -- I mean, its big business. People use them for home, year in, and year out. And the second ad valorem Act of law of Tax Act that this tax was levied on him was designed to cover that particular thing. In other words, it was -- if I may point out that the first Act depended entirely upon the motor vehicle registration statutes for its effectiveness and as Your Honor pointed out an old automobile or a new trailer would be exempt. The second Act was designed as the -- in the language of the layman to cover a loop hole in the law because they were 5, 6, $7,000 house trailers sitting up on parking lots. People were living in them as homes, they were never used on the highways and they were escaping all taxation.
William J. Brennan, Jr.: Well, may I get that Attorney General?
Martin R. McLendon: Yes, sir.
William J. Brennan, Jr.: Under your first Act, if -- it was not something that had to be registered as you suggested in answer to Chief Justice.
Martin R. McLendon: Well, my suggestion was -- for that -- now that is -- there is a -- my suggestion on that was that it had -- the man had been under a duty to register prior to that and if he was ever going to use it on a highway again, he was under a duty to register and that is the statute --
William J. Brennan, Jr.: Well, I thought you answer to Chief Justice said in the case of the automobile is not used and just garaged for the whole year –-
Martin R. McLendon: Exactly.
William J. Brennan, Jr.: -- that would not have to be registered?
Martin R. McLendon: Under the motor vehicle license statute.
William J. Brennan, Jr.: Well, would that – my question is would that had been taxable under the ad valorem tax law as it then stood?
Martin R. McLendon: It would have been taxable under the old archaic ad valorem tax law that was deprived, I mean derived from the tax law dealing with real property. And of course that was what the reason for the adoption of Chapter V, 88 laws of 1958 was because Mississippi found that that archaic system of back assessment was not adequate to cover highly mobile property in the nature of motor vehicle.
Earl Warren: You and counsel agreed that this trailer did not operate on the highway during the taxable year?
Martin R. McLendon: Well, there's -- we've changed a few words in our brief on it that frankly we don't know. The tax if it were paid in advance and whether did or did not, I do not know. I mean, we -- my answer to his assertion that it was not was it, it was capable of it. The Supreme Court of Mississippi held had previously used the highways when ever the need arose and that speculation as to whether it did or did not was not material because as we point out, in recognition of Section 514, Mississippi granted an ad valorem tax exemption. Now, we -- if under our view of the proper interpretation of 514 and if that is proper, Mississippi didn't have to grant that the exemption. As I say it was an inducement to get these servicemen to waive their federal right by registering in Mississippi where the automobiles were being used.
Earl Warren: Well, I would think that if – whether it used the highway or not, it was immaterial that these people who have the old automobile junkyards, where they have hundreds, and hundreds of automobiles that have been prior to years operated on the highways, but were not operating it in the current year –-
Martin R. McLendon: Yes, sir.
Earl Warren: -– would have staggering taxes to pay --
Martin R. McLendon: Well, they do.
Earl Warren: I don't suppose they pay them, do they?
Martin R. McLendon: If the assessor is properly performing his duty. The assessors has to own their personal property just like --
Earl Warren: Oh, from personal property, ad valorem, yes, but I'm talking about operating as -- a license operating as a motor vehicle.
Martin R. McLendon: No not that --
Earl Warren: It couldn't have to.
Martin R. McLendon: No, sir.
Earl Warren: Can you distinguish that then from this case?
Martin R. McLendon: My distinction on that Your Honor is that, it was capable of being moved. It had been moved and no registration fee had ever attempted to -- been purchased. As I point out in the beginning, we could own the sworn statements in this record, Mississippi has a criminal prosecution against it.
Byron R. White: Well, let's -- assuming that -- assuming this was registerable as a motor vehicle, why didn't you just collect the motor vehicle fee rather than the -- an impose a personal property tax? Is this the only device you got to collect your motor vehicle fee under the name of -- I mean you can't go recover and make the person pay his the registration fee if it's registerable?
Martin R. McLendon: Yes, we can Your Honor.
Byron R. White: Well, then why -- why go to the personal property tax if you use it -- why should you be any more able to put a personal property tax on a automobile then on a bedroom furniture?
Martin R. McLendon: Well as I say under our interpretation of the Congressional Act, we have that right. If we're wrong in that of course the Court has the final say.
Byron R. White: The failure to have -- the failure to register takes the -- takes this automobile out of the definition of property?
Martin R. McLendon: No. Its -- I think it's a special mode of tax for a special item of property. I don't think it takes you -- takes it out of the definition of property, no, sir. Now, why the local sheriff assessed under this Act instead of assessing the penalties under the other statute, I -- I don't know but it did and the tax, of course, it was paid as the tax it was due under Chapter 535 laws of 1962. And now, we get into it if we have a time remain the fact that this under our view is a motor vehicle under the meaning of those two statutes. As I say the statute that granted the ad valorem tax exemption defined motor vehicle as anything driven on the highways with other than muscular power and certainly that inclusions. We take the position that he was under a duty to register that house trailer and all of the house trailer -- I mean, of course this tax but this particular one. He was under a duty to register under that statute, he didn't do it.
Byron R. White: What if – that isn't particularly at issue here, is it?
Martin R. McLendon: Only in definition, Your Honor, in taking the position now, that it is not a motor vehicle. We take the position now that a sworn statement said that those two statutes apply and therefore by the application of those two statutes and the statutory definition contained therein is bound by his own sworn statement.
Byron R. White: Question, is not whether you can make him register this house trailer but whether you can tax it as personal property?
Martin R. McLendon: That's right. And as I pointed out in the beginning of this argument Mr. Justice White, that statute is being discussed not because it has any binding of faith. We submit that this Court's interpretation of Section 514 of this Soldiers' and Sailors' Civil Relief Act will be determined. If this Court hold it, the proviso means nothing, the states will do the best they can to try to get them registered. We point out in our brief that military personnel will be free to elect whether they register the motor vehicles or not register them at all. But the -- and as I say that is only being discussed at this time to show a good faith effort on the part of Mississippi. This man had the right to register in South Carolina. There's no question about that and there's no question I don't think from South Carolina statute said there in the petitioner's brief cited and referred to in our brief that he was needed to be registered there. They came out with an argument at one time but seem to abandoned it that the -- this was when the Justice Department was still handling this case, that the federal statute placed it in South Carolina but it was physically in Mississippi. But it wouldn't liable for Mississippi tax, because it was physically in South Carolina but it was not liable for South Carolina tax, because it was still physically in Mississippi. And as I say the Supreme Court rejected that Carnival Shell Game and I think this Court certainly will too. But that man had an absolute right to register in South Carolina. We don't question that and if he had, we couldn't have done single by it. Of course, we couldn't regulate his civil conduct but we could not have required further registration. Now, we say Supreme Court said that, he failed to comply with terms that proviso and therefore Mississippi Acts of material. Now the first Mississippi statute, we discussed and offer for this Court's consideration and it's copied in full in our brief to show a good faith effort on the part of Mississippi to get it come on down to register.
Byron R. White: What --
Martin R. McLendon: Now, we gave him that opportunity and now he's asking this Court to strike down the second statute. Now, how far when Mississippi have to go, that's my question to these gentlemen representing the Judge Advocate General's office of the Airforce, how far does Mississippi have to go? Short of putting these servicemen in jail for not registering the car, that's what California did, they fined them, but how far will Mississippi have to go to induce them to register their personally owned motor vehicles and house trailers in Mississippi?
Byron R. White: Well, what do you do about other people in Mississippi if don't register their cars?
Martin R. McLendon: There are general sanctions of course in the registration statutes and the ad valorem features have penalty at all points.
Byron R. White: How much is the personal property tax did you assess?
Martin R. McLendon: In this particular case, I think total personal private tax on this particular case is $36.50.
Byron R. White: $36.50 --
Martin R. McLendon: $36 and then -- that the registration fee in that statute of $2.50. Yes, sir.
Byron R. White: What about the -- and then how much would have been cost him to register this house trailer?
Martin R. McLendon: They get it registered under the regular motor vehicle statutes and have paid a fee of $10.
Byron R. White: And that's would have to be -- don't you have a license fee in addition?
Martin R. McLendon: That is the license fee. Yes, sir.
Byron R. White: That's the -- that's the total?
Martin R. McLendon: That's the total. Whether it might be a tag fee of $2 but it was -- there's [Inaudible] and that as I say that the only reason we discuss this, we don't think its controlling certainly not on this scope but we do think it is persuasive of Mississippi's good faith to induce them to register. Now, Mr. Hubert hurled out a challenge in his last reply that we didn't in having an opportunity to answer in normal rules of this Court, a written of answer. He says that the motor vehicle registration statutes, the regular statutes, were put in this case for the first time. I want to ask him, he is got a few minutes left, what do you think I referred to on page 30 of the record when I told him that they have waived that right and what does he think the Supreme Court of Mississippi -- excuse me, I'm very sorry.
Earl Warren: Well, finish your sentence, it's alright.
Martin R. McLendon: What he thinks a Supreme Court of Mississippi said when it held on two different occasions that the man had waived his right to register under Mississippi's ordinary motor vehicle statutes because as I point it out of Chapter 588 contains no registration features. It depends entirely upon the regular motor vehicle registration statutes. Thank you for the extra minute Your Honor.
Earl Warren: Mr. Hubert?
Leon Hubert, Jr.: May it please the Court, I have all two replies. Mr. Justice Brennan asked or someone asked whether the highways we used or not, whether there was a question of fact on that point. There is not. At page 25 of the record there is the affidavit of Sergeant Snapp that he figured he never used the highways and the case crystallized the facts of the case, crystallized at that point. Now, I have -- there's nothing in the record to show that was done. Mr. Justice Brennan asked, what will it consequence? So how -- what do you have to do to register and the defendant failed say that one other things you got to do is to register is to pay the ad valorem tax. You can't register without paying ad valorem tax and that is Section 58 of the House Bill Act or 53.
Byron R. White: That's his reason in this case, is that the first or the second?
Leon Hubert, Jr.: It's the second Act.
Byron R. White: House Bill Act – That's the third Act?
Leon Hubert, Jr.: Yes, at the third carried Act under which this proceeding is brought. You cannot register without having paid ad valorem. As a matter of fact, you must register by mere possession and of course as far as that's concerned, we have to pay the two and a half, that's alright, but it's the ad valorem. We recognize that as a police control device, we must register but he couldn't register without paying ad valorem. So he paid, but under protest in order to protect his rights here and he had urged these rights --
Byron R. White: Well, what about the specific calling of ad valorem what if Mississippi has just said that this is a registration tax or a --
Leon Hubert, Jr.: No!
Byron R. White: Or a --
Leon Hubert, Jr.: The nature of tax will depend on the fight as it were of the tax and if it's based upon the value is ad valorem, no matter what they call. In other words, they can't get away from the protection intended by Congress to servicemen by labeling their own.
Byron R. White: Well, lot of the -- lot of registration taxes are out of info service are keeping that as --
Leon Hubert, Jr.: It maybe sir, but if -- if they also -- actually for the purpose of revenue, they are ad valorem, if that for the purpose of licensing views to the highway, that's a different thing. We're go along with the --
Byron R. White: Well, are you saying -- are you saying that we should treat the states' right to -- to impose an ad valorem -- ad valorem tax the same way as a registration fee?
Leon Hubert, Jr.: No, sir. I say that it should be done differently. It should -- I said that under 574, we are free from the ad valorem tax. Although as a police measure, in case this where the highways are used, we exceed to the proposition that Congress mention must pay only in the stay in host State one other two. But we do not think Congress intended to say that, if you'd simply do not register you lose all of the protection given to you. You're penalized extremely heavily. We do not think Congress meant that at all.
Earl Warren: Thank you.